Mr. Justice Baker delivered the opinion of the court. 2. Brokers, § 6*—relation with person maJcing loan. Where a mortgage hanker or dealer in securities sells to a person a note secured by a mortgage, the buyer is an investor, and the relation growing out of the transaction is that of banker and customer or seller and buyer and not a fiduciary or trust relation." 3. Brokers, § 6*—when fiduciary relation created. When a person intrusts money to another to invest for him ánd the person who is intrusted with the money selects the security and makes the investment, a trust or fiduciary relation is created. 4. Brokers, § 6*—when fiduciary relation not created. The fact that a person buying a note from a loan broker paid for it with money which the broker had collected for him, and that the note and interest coupons were payable at his office and the interest was paid there and turned over to the buyer of the note, held not to create a trust or fiduciary relation between them. 5. Brokers, § 6*—when not a general agent. An owner by listing lots with a real estate agent for sale does not make the agent the owner’s general agent.